DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Note that the material worked upon, in this case the solder balls, does not structurally limit the claimed apparatus (MPEP 2115).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said sheet assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2008-100830A).
With respect to claim 1, Sato teaches an assembly for placing solder from solder balls (intended use) on a substrate (abstract; and figures).  Since Sato is used with powder and grain (B) it is the examiner’s position that it is intrinsically capable of being used with ball shaped objects. Sato also teaches a reservoir (58) with a plurality of balls having a diameter; and exit opening (NZ) for releasing one single ball of said plurality of balls (figure 1; and paragraph 12); a feeding channel (52) provided between said reservoir and said exit opening for feeding balls from said reservoir to said exit opening (figure 7; and paragraph 1) and wherein said feeding channel has an opening cross section with a diameter which is larger than said diameter of one of said balls and smaller than twice said diameter of said balls (figure 7; and paragraph 1); a suction channel (54A/B) ending in said feeding channel and a transition range between said suction channel and said feeding channel, said suction channel having a cross section in said transition range which is smaller than said cross section of one of said balls (figure 7; and paragraph 26); said suction channel (54A/B) and said feeding channel (52) are exposed to pressure with pressure in said feeding channel effecting movement of said solder balls along 
Note that Sato explicitly teaches air supply passages 54A and 54B that communicate the solder ball passage 52 (paragraph 25), the end of each of the air supply paths 54A and 54B and the air blowing section 56 communicates with an air supply plug 60 connected to the air intake / exhaust mechanism V, and the other end communicates with the solder ball path 52 (paragraph 35), The second air supply state is a state in which air is blown out from the lower air supply path 54A and the air in the upper air supply path 54B is sucked (in FIG. 7, only the leading solder ball B1 falls to the outlet side) (paragraph 41).  Since lower air supply is in communication with the solder ball passage 52 and is capable of blowing air, it is also capable of effecting movement of said solder balls along said feeding channel.  
With respect to claim 2, Sato teaches wherein said feeding channel defines a moving direction for a movement of said balls and two, three or more suction channels are consecutively connected to said feeding channel in a line along said moving direction of said solder balls and said control means are configured in such a way that said one of said balls on a side of said exit opening can be released while at least one of said balls can be held back at one of said two, three or more suction channels (figures; and paragraphs 36, and 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Imai et al. (JP 2011-115819A) (hereafter Sato).
With respect to claim 3, Sato does not teach wherein said feeding channel is exposed to a gas pressure above atmospheric pressure; however, Imai teaches wherein said feeding channel is exposed to a gas pressure above atmospheric (positive) pressure (paragraphs 32, 43, 43, and 49).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the positive pressure of Imai in the apparatus of Sato in order to assist in the movement of the ball(s).
With respect to claim 4, Imai teaches wherein said feeding channel is connected to a gas source with nitrogen or another inert gas having an increased pressure for this purpose (paragraphs 11, 14, 16, 18, and 31-46).
With respect to claim 6, Imai teaches wherein said feeding channel ends in an exit channel wherein the said exit channel is provided with an exit opening used to place solder onto said substrate and a laser is provided emitting radiation which extends through said exit channel to said exit opening and where said radiation is configured such that solder of said solder ball is transferred onto said substrate by an impact of said radiation (figure 2; and paragraphs 6 and 46).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
With respect to claim 10, Sato does not teach a plurality of modules; however, the courts have determined that the duplication of parts for a mere multiplied effect, which is the intent of the instant application, is not a patentable concept.  Please see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11.  Accordingly, it would have been obvious to one of ordinary skill in the art to employ multiple modules in order to deliver more balls at the same time and increase productivity.
With respect to claims 11 and 12, it would have been obvious to one of ordinary skill in the art to adjust the spacing and/or position of the modules so that proper/desired spacing between the positioned balls can be achieved.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Saso (US 2002/0088843A1).
With respect to claim 13, Sato does not teach wherein the feeding channel is substantially horizontal.  However, Saso teaches wherein the feeding channel is substantially horizontal (figures; and paragraphs 38 and 39).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the horizontal orientation of Saso in the apparatus of Sato in order to dispense solder balls in the desired location.

Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive. 
The applicant argues that the Examiner rejects claim 1 under 35 USC 102(a)(1) as anticipated by Sato. Claim 1 has now been amended to require that pressure in said feeding 
The examiner agrees that Sato teaches using gravity; however, as explained above the apparatus of Sato blows air and is thus intrinsically capable of helping push a ball through the supply channel.
The applicant also argues that Sato operates with vacuum as can be seen with connections 70 (connected to the atmosphere) rather than with a gas pressure above atmospheric pressure. While it is known from other documents to use inert gas (for different purpose), this does not necessarily mean that the inert gas is at an increased pressure.
The examiner disagrees.  Sato also teaches blowing air which would create gas pressure above atmosphere pressure.
With respect to claims 10-12, the applicant argues that neither Sato nor Imal et al show a modular design with several such assemblies; however, the applicant’s response does not address the examiner’s position regarding obviousness set forth in the obviousness rejection.

Allowable Subject Matter
s 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735